 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11   RAUL RODRIGUEZ,               ) No. CV 19-93 JVS (FFM)
                                   )
12                Plaintiff,       ) ORDER DISMISSING FIRST
                                   ) AMENDED COMPLAINT WITH
13           v.                    ) LEAVE TO AMEND
                                   )
14   CDCR-AGENTS ET SEQ.,          )
                                   )
15                Defendants.      )
                                   )
16                            I. PROCEEDINGS
17         On January 4, 2019, plaintiff, a state prisoner proceeding pro se and in forma
18   pauperis, filed the Complaint under 42 U.S.C. § 1983 (“Section 1983”). (Docket No.
19   1.) On April 5, the Court dismissed the Complaint with leave to amend under 28
20   U.S.C. §§ 1915(g) and 1915A. (Docket No. 18.) Plaintiff filed a first amended
21   complaint (“FAC”) on April 25. The Court dismisses the FAC with leave to amend.
22

23                                   II. ALLEGATIONS
24         Defendant F. Leckie found plaintiff guilty on an “STG RVR” with no evidence
25   to support the accusation. Plaintiff was given 30 days’ punishment, and the BPH
26   relied on the RVR conviction in denying parole to plaintiff. Plaintiff was unable to
27   express his culture and was not afforded due process of law.
28   ///
 1         Defendant Kimberly A. Seibel, the warden, had a duty to supervise and enforce
 2   state regulations. She wrongfully signed off on the second level of the appeal.
 3         Defendant S. K. Hemenway, an appeals examiner, acted on behalf of the CDCR
 4   director. He failed in his duty to protect plaintiff from civil rights violations.
 5         Defendant Paul Edwards, the chief of operations for civil rights, declined in bad
 6   faith to preserve plaintiff’s civil rights. He was silent in the face of plaintiff’s
 7   grievances.
 8         Defendant Ralph M. Diaz knew of the harm done but did nothing.
 9         Plaintiff sues all defendants in their individual capacities. Plaintiff seeks
10   monetary damages and injunctive relief.
11

12                                        III. ANALYSIS
13   A.    Standard of review.
14         Dismissals for failure to state a claim under 28 U.S.C. §§ 1915 and 1915A use
15   the same standards as those applied to dismissals under Federal Rule of Civil
16   Procedure 12(b)(6) (“Rule 12(b)(6)”). See Lopez v. Smith, 203 F.3d 1122, 1127 (9th
17   Cir. 2000); Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir. 2012). A complaint
18   may be dismissed under Rule 12(b)(6) for failure to state a claim for two reasons: (1)
19   lack of a cognizable legal theory or (2) insufficient facts under a cognizable legal
20   theory. Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir.
21   2008).
22         As to factor (2), “a complaint must contain sufficient factual matter, accepted as
23   true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.
24   662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (internal quotation marks
25   omitted). “A claim has facial plausibility when the plaintiff pleads factual content that
26   allows the court to draw the reasonable inference that the defendant is liable for the
27   misconduct alleged.” Id.
28   ///

                                                   2
 1            In determining whether a complaint states a claim on which relief may be
 2   granted, allegations of material fact are taken as true and construed in the light most
 3   favorable to the nonmoving party. Parks Sch. of Bus., Inc. v. Symington, 51 F.3d
 4   1480, 1484 (9th Cir. 1995). Finally, pro se litigants in civil rights cases should be
 5   given leave to amend their pleadings unless it is absolutely clear that the deficiencies
 6   cannot be cured by amendment. Lopez, 203 F.3d at 1127-29.
 7   B.       Discussion.
 8            In the Complaint, plaintiff described the circumstances under which he was
 9   (twice) charged with, and convicted of, an “STG”1 violation. As well, he set forth the
10   facts regarding the grievances he filed regarding those convictions. (See Docket No.
11   3; see also Docket No. 18, § II.) In granting plaintiff leave to amend, the Court
12   admonished plaintiff that the FAC must be complete in itself, without reference to the
13   Complaint. (Docket No. 9 at 5.) However, plaintiff has omitted the bulk of relevant
14   factual allegations from the FAC. Accordingly, the FAC does not plausibly suggest
15   the violation of his constitutional rights.
16            As to defendant Leckie, plaintiff fails to state a due process claim. First, a
17   prison disciplinary conviction does not trigger the Due Process Clause’s protections
18   unless, as relevant, it “imposes atypical and significant hardship on the inmate in
19   relation to the ordinary incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 484,
20   115 S. Ct. 2293, 132 L. Ed. 2d 418 (1995). Extended placement in harsh disciplinary
21   confinement may implicate the Due Process Clause. See Wilkinson v. Austin, 545 U.S.
22   209, 224, 125 S. Ct. 2384, 162 L. Ed. 2d 174 (2005). So may a revocation of good
23   time credits that inevitably affects the length of confinement. See Sandin, 515 U.S. at
24   481-84.
25   ///
26

27
          1
         The Court assumes that by “STG,” plaintiff again refers to “Security Threat
28
     Group.” See Cal. Code Regs. tit. 15, § 302; see also Docket No. 18, § II.
                                                    3
 1         Here, however, plaintiff alleges only that he was given “30 days.” He does not
 2   allege the nature of those “30 days.” Without factual allegations plausibly suggesting
 3   an “atypical and significant hardship,” the Court cannot infer that plaintiff was entitled
 4   to procedural protections in connection with the RVR.
 5         Second, where the Due Process Clause is implicated, a disciplinary conviction
 6   must be supported by “some evidence” in the record. Superintendent, Massachusetts
 7   Corr. Inst., Walpole v. Hill, 472 U.S. 445, 454, 105 S. Ct. 2768, 86 L. Ed. 2d 356
 8   (1985). Plaintiff alleges that there was no evidence to support his RVR conviction(s),
 9   but he provides no details regarding the charge(s), the evidence Leckie relied on, and
10   the conviction(s). Without such factual content, the Court cannot reasonably infer that
11   plaintiff was denied procedural due process. See Iqbal, supra (“A pleading that offers
12   labels and conclusions or a formulaic recitation of the elements of a cause of action
13   will not do” (internal quotation marks omitted).)
14         As well, plaintiff provides no details regarding the alleged suppression of his
15   cultural expression. Accordingly, to the extent he alleges Leckie violated his First
16   Amendment rights, his claim fails. If plaintiff wishes to state a First Amendment
17   claim, he must allege facts plausibly suggesting, as relevant, that (1) his expressive
18   speech was restricted; and (2) there was no legitimate penological objective for the
19   restriction. See Pell v. Procunier, 417 U.S. 817, 822, 94 S. Ct. 2800, 41 L. Ed. 2d 495
20   (1974).
21         Plaintiff’s claims against the remaining defendants are equally infirm. As to
22   Warden Seibel, liability may not be imposed on supervisory personnel under Section
23   1983 on the theory of respondeat superior, as each defendant is only liable for his or
24   her own misconduct. Ewing v. City of Stockton, 588 F.3d 1218, 1235 (9th Cir. 2009).
25   Thus, a supervisor may be held liable only if she “participated in or directed the
26   violations, or knew of the violations and failed to act to prevent them.” Taylor v. List,
27   880 F.2d 1040, 1045 (9th Cir. 1989). Therefore, denying an inmate grievance after a
28   constitutional violation does not provide a basis for holding a supervisory official

                                                 4
 1   liable for that violation.2 Furthermore, as prison inmates do not have a constitutional
 2   right to have their grievances processed in a particular fashion, see Mann v. Adams,
 3   855 F.2d 639, 640 (9th Cir. 1988), the allegation that Warden Seibel wrongfully
 4   denied a grievance does not, in itself, state a Section 1983 claim.
 5          Plaintiff’s claims against Hemenway, Edwards, and Diaz are entirely devoid of
 6   specifics. Simply put, the Court has no idea what each defendant did, or failed to do,
 7   and how such acts or omissions deprived plaintiff of his constitutional rights.
 8   Plaintiff’s conclusory allegations of harm are insufficient to state a claim. Iqbal,
 9   supra. Moreover, if plaintiff alleges that these defendants failed to take corrective
10   action after the RVR conviction, or that they wrongfully denied his grievances, he
11   fails to state a claim. See discussion, supra.
12          Finally, as a general rule, the violation of state regulations does not rise to the
13   level of a constitutional violation. See Bostic v. Carlson, 884 F.2d 1267, 1270 (9th
14   Cir. 1989), overruled on other grounds, Nettles v. Grounds, 830 F.3d 922 (9th Cir.
15   2016); Ybarra v. Bastian, 647 F.2d 891, 892 (9th Cir.1981). Therefore, in itself,
16   CDCR officials’ failure to follow state law does not state a claim under Section 1983.
17          In sum, the FAC is subject to dismissal. As cure by amendment appears
18   possible, the Court grants plaintiff leave to amend.3
19   ///
20   ///
21

22      2
          And in any case, plaintiff has not sufficiently alleged that the RVR conviction
23   violated his rights. Therefore, on the facts currently alleged, neither Warden Seibel
     nor any other supervisory defendant can be held liable for participating in that wrong.
24
        3
25        The Court notes that although plaintiff names Leckie et al. as defendants in the
     FAC’s body, he names “CDCR-AGENTS et seq.” as defendants in the FAC’s caption.
26   Plaintiff may not designate defendants collectively as “CDCR-AGENTS et seq.” See
27   Fed. R. Civ. P. 10(a). To avoid confusion about whom plaintiff intends to sue, the
     Court directs plaintiff to include all named defendants in the caption of his amended
28
     pleading. See Fed. R. Civ. P. 8(a)(2), 10(a).
                                                   5
 1                                       IV. ORDER
 2         For the foregoing reasons, the FAC is subject to dismissal. Plaintiff is granted
 3   leave to file an amended pleading within 30 days of the date hereof. The amended
 4   pleading must be captioned “Second Amended Complaint” and must be complete in
 5   itself, without reference to the Complaint or FAC. The Second Amended
 6   Complaint must cure the defects described above and for which the Court has granted
 7   plaintiff leave to amend. Plaintiff shall not add any new claims to the Second
 8   Amended Complaint. The Court warns plaintiff that if he does not file an
 9   amended pleading in the time allotted, the Court will recommend the dismissal of
10   this action without prejudice.
11

12   DATED: May 1, 2019
                                                  /s/ Frederick F. Mumm
13                                              FREDERICK F. MUMM
                                              United States Magistrate Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                6
